Opinion by
Mb. Justice McCollum,
The appellant is the lessee and operator of a coal mine abutting on the Monongahela river, and he is also the owner of the Pittsburg or Monongahela seam of bituminous coal underlying 264 acres of land situate some distance from the coal mine above mentioned,andfromtheriveronwhichsaidmineabuts. Between the 264 acres and the coal mine of which the appellant is lessee a portion of a tract of land, containing about 450 acres, intervenes. It is known as the Albany mine, and is owned by Mrs. C. H. Snowden, Mrs. E. S. Hackney and Miss Mary Hogg who have leased it to Snowden, Gould & Company for a term of years. The mine has been operated since 1884, and has all the requisites for a reasonably safe and successful operation of it, including, inter aha, “draining and ventilating system and plant, electric plant, boilers, engines, blacksmith shop, boiler houses, 30 or 40 tenement houses, 225 cars,” etc. The lessees, having regard to the term of their lease, are prosecuting with due diligence the work of mining and removing the coal underlying said tract. The Albany mine includes ah the coal underlying the intervening land, and is clearly a coal mine within the meaning of the Act of July 5, 1883, P. L. 176. This sufficiently appears in the testimony which fully sustains the finding of the learned court below on this branch of the case.
The appellant acquired title to the coal underlying the 264 acres by two deeds, one of which was dated January 31, 1898, and the other was dated February 1, 1898. Previous to the execution of the deeds the appellant had no interest in the coal, enforceable against his grantors or the owners or lessees of the coal land intervening. On February 14,1898, he filed a petition in the court of common pleas of Fayette county, alleging, inter alia, that he labored under great inconvenience for want of “ a private roadway or heading under the surface of the ground from a point at or near the eastern terminus of the main heading” of the coal mine leased to him, and thence to a point in the western boundary underlying the 264 acres, which “private roadway or heading,” he claimed, would necessarily *106pass under and through the intervening land and coal underlying it, for a distance of about 1,743 feet. The prayer of the petition was for the appointment of “properly qualified persons to view the place proposed for said road, and to lay out the same, if they deemed it necessary, and to assess the damages sustained therefrom” by the owners of the intervening land and the lessees of the coal thereunder. On February 28, -1898, exceptions to this petition were filed by the owners and lessees of the intervening land and coal. On March 21, 1898, the appellant filed another petition in which he alleged that he had surveyed and marked a route through the aforesaid intervening land and coal for a lateral railroad of the width of twenty feet, which route, he claimed, was particularly set forth and described in the plan annexed thereto. The petition concluded with' a prayer for the appointment of “ six disinterested and judicious men, resident in said county of Fayette, to view the said marked and proposed route for a railroad, and examine the same, and to make report in writing according to the provisions of tlie statutes in such cases made and provided, whether the railroad petitioned for is necessary for public or private purposes, as well as the damages which shall- be sustained by the owners of the intervening land.” The proceeding under the first petition was discontinued on March 30, 1898, and the second petition was disposed of by the learned court below upon- due consideration of the petition, the exceptions and answer thereto, and the testimony submitted by the parties. The result of the hearing had was a refusal to appoint viewers and a dismissal of the petition.
The principal contention of the appellant, as shown by the printed argument in his paper-book, is that the proviso to the act of 1883 is unconstitutional,, and that the property through which he proposes to locate and construct a lateral railroad of the width of twenty feet is not a coal mine. It must be conceded, however, that a railroad located as shown on the plan annexed to the petition would pass through the intervening land and coal a distance of at least 1,714 feet, and intersect and cross the main entry and haulage way of the mine of Snowden, Gould & Company, whose lease includes all the coal underlying the 450 acres, and whose plan for mining and removing the coal was definitely formed in 1895, and has been consistently maintained *107and adhered to since that time. The suggestion that the lessees in the formation and prosecution of their mining plan had in view the prevention of the appellant’s purpose to locate and construct a lateral railroad through the intervening land and coal in which they were interested does not appear to be supported by the testimony in the case. As the appellant did not acquire title to any portion of the coal under the 264 acres until January 81, 1898, and the main entry and haulage way was extended beyond the route of the proposed railroad before the lessees had notice of his intention to petition for a view, there is but little room or basis for the suggestion. Where the size of the plant is in proportion to the area of coal to be mined, and “ a plan of the mining operations to be pursued in the mining of the coal ” has been formulated and followed, the plant, the plan of operation and the area of coal with which they are connected may be designated as a coal mine. The learned judge of the court below, in his opinion dismissing the appellant’s petition, has forcibly stated the reasons for his conclusion that the property to which this contention relates constitutes a coal mine within the meaning of the act aforesaid. We approve his conclusion and the reasoning which supports it.
We cannot assent to the appellant’s contention that the act of 1883 is invalidated, in whole or in part, by a defective title. It is now well settled that “ when an act is declared to be a supplement to a former act, if the subject of the original act is sufficiently expressed in its own title, and the provisions of the supplement are germane to that subject, the subject of the supplement is sufficiently covered by a title .containing a specific reference to the original by its title with the date of its approval.” The act of 1883 is in our opinion clearly within this rule and applicable to the case at bar. The specifications of error are dismissed and the decree of the court below is affirmed.